Exhibit 10.2

Fifth Amendment to Amended and Restated PCS Services Agreement

Between Sprint Spectrum L.P. and Virgin Mobile USA, L.P.

This Fifth Amendment (“Fifth Amendment”) is made to that certain Amended and
Restated PCS Services Agreement between Sprint Spectrum L.P. (“Sprint PCS”) and
Virgin Mobile USA, L.P. (formerly Virgin Mobile USA, LLC) (“VMU”) dated
October 16, 2007, as amended, (the “PCS Services Agreement”). The following
modified and added terms and conditions are made a part of the Agreement
commencing on the Acquisition Closing Date, as defined in the Recitals below
(“Fifth Amendment Commencement Date”). Capitalized terms not defined in this
Amendment are defined in the PCS Services Agreement.

Recitals

Sprint and EarthLink, Inc. previously entered into that certain PCS Services
Agreement, dated June 18, 2004, which was assigned to Helio LLC (f/k/a
SK-EarthLink LLC) (“Helio”) on March 23, 2005 (as assigned and amended, the
“Helio Agreement”), whereby Helio purchases PCS Service (as defined therein)
from Sprint PCS, and resells the PCS Service to Helio’s end user customers under
the terms and conditions contained in the Helio Agreement.

Contemporaneously herewith, VMU is entering into a definitive agreement with
Helio to acquire Helio’s assets, including its end user customers (the
“Acquisition Agreement”). On the date the Acquisition Agreement closes
(“Acquisition Closing Date”), this Fifth Amendment will become effective,
Helio’s end user customers under the Helio Agreement will become End Users under
the PCS Services Agreement, and the Helio Agreement will be terminated.

 

1. Notwithstanding anything contained in the PCS Services Agreement or this
Fifth Amendment to the contrary, if the Acquisition Closing Date does not occur
on or before October 31, 2008, then this Fifth Amendment shall become null and
void, and deleted in its entirety.

 

2. Section 1 (Definitions) of the PCS Services Agreement is amended as follows:

 

  A. The following new definitions are added:

“BMF” or “Business Mobility Framework” means the interface point between a
control-plane location application and the Sprint PCS Network.

“Control-Plane Application Server” means an application server for Control-Plane
LBS provided by VMU that resides on either VMU’s or its third party provider’s
network.

“Control-Plane LBS” means control-plane location based services that allow an
End User with a Control-Plane Requesting Device to obtain geographically
relevant information for either (i) such End User’s Control-Plane Target
Handset, or (ii) another End User’s Control-Plane Target Handset, in near real
time, as described in more detail in the Agreement, Schedule 1.0 and the
Operations Manual.

 

   Sprint PCS / Virgin Mobile USA Confidential Information    1



--------------------------------------------------------------------------------

“Control-Plane Location Application” means an application utilizing
control-plane location technology residing on the Control-Plane Application
Server that is accessed by a Control-Plane Requesting Device, which then
connects to the Sprint PCS BMF to request location information for a
Control-Plane Target Handset. When the requested location information is
provided through the Sprint PCS BMF to the Control-Plane Location Application,
it then returns the location information to the Control-Plane Requesting Device.
VMU must ensure that its Control-Plane Location Applications use Sprint PCS’
then-current version of the BMF interface as the same may change from time to
time, including upgrading to a new BMF interface version if Sprint PCS upgrades
to a new BMF interface version.

“Control-Plane Location Look-Up” means the process whereby: (i) a Control-Plane
Requesting Device initiates a request for location information for a
Control-Plane Target Handset by accessing a Control-Plane Location Application,
(ii) the Control-Plane Location Application then sends the location information
request through the Control-Plane Application Server to the Sprint PCS BMF,
(iii) the Sprint PCS BMF then utilizes the Control-Plane Location Platform to
determine the approximate location of the Control-Plane Target Handset via
assisted GPS, triangulation, time difference of arrival, or cell sector, and
returns corresponding latitude/longitude/accuracy/ time components to the
Control-Plane Location Application, and (iv) the Control-Plane Location
Application then returns the location information for the Control-Plane Target
Handset to the Control-Plane Requesting Device.

“Control-Plane Location Platform” means the hardware, software and systems that
are part of the Sprint PCS Network to enable a Control-Plane Location Look-Up
for a Control-Plane Target Handset.

“Control-Plane Requesting Device” means either: (i) an End User handset that is
approved on the Sprint PCS Network, or (ii) any device, that has authorization
to request location information for a Control-Plane Target Handset by accessing
a Control-Plane Location Application through the Control-Plane Application
Server, as described in more detail in the Agreement and the Operations Manual.

“Control-Plane Target Handset” means an End User’s handset or device that
supports the “Idle Mode Query” capability and is approved on the Sprint PCS
Network, for which a Control-Plane Requesting Device can request location
information. The ability for an End User’s Control-Plane Target Handset to be
located or not located (blocked) will be determined through an “opt in”, “opt
out” type process that VMU will make available through either the End User’s
Control-Plane Target Handset or a Control-Plane Location Application.

“SMS” or “Short Messaging Service” means short alphanumeric messages using
Sprint PCS’ short message gateway and service center.

“Sprint 2G Data Service” means the following 2G PCS Service: (i) browsing the
Internet using a browser-enabled, data-compatible handset; or (ii) other Sprint
PCS provided data connectivity described in this Agreement.

“Sprint 3G Data Transport Service” means the transmission of data packets using
Sprint PCS’ CDMA 1xRTT and EVDO packet data switching network.

“Travel 3G Data Transport” means (i) End User 3G Data Transport usage on Sprint
PCS Service Provider Affiliate Networks for End Users with MIN’s assigned within
the Sprint PCS Network coverage that is not Sprint PCS Service Provider
Affiliate Network coverage;

 

   Sprint PCS / Virgin Mobile USA Confidential Information    2



--------------------------------------------------------------------------------

and (ii) End User 3G Data Transport usage on the Sprint PCS Network (that is not
Sprint PCS Service Provider Affiliate Network coverage) or another Sprint PCS
Service Provider Affiliate Network by End Users with MIN’s assigned within a
Sprint PCS Service Provider Affiliate Network coverage area.

“Travel MOU” means (i) End User voice PCS Service or Sprint 2G Data Service
minutes of use on Sprint PCS Service Provider Affiliate Networks for End Users
with MIN’s assigned within the Sprint PCS Network coverage that is not Sprint
PCS Service Provider Affiliate Network coverage; and (ii) End User voice PCS
Service or Sprint 2G Data Service minutes of use on the Sprint PCS Network (that
is not Sprint PCS Service Provider Affiliate Network coverage) or another Sprint
PCS Service Provider Affiliate Network by End Users with MIN’s assigned within a
Sprint PCS Service Provider Affiliate Network coverage area.

“User-Plane LBS” means user-plane location based services that allow an End User
to obtain geographically relevant information only for such End User’s own
handset, in near real time, where requests for location information for an End
User’s handset may only be initiated from such End User’s own handset, as
described in more detail in the Agreement, Schedule 1.0 and the Operations
Manual.

“User-Plane Location Application” means an application that utilizes user-plane
location technology to provide services on a User-Plane Location Handset and
uses the location information provided through a User-Plane Location Look-Up.

“User-Plane Location Handset” means a handset or device that: (i) has a QualComm
6100 series (or greater) chipset (or another manufacturer’s comparable chipset),
(ii) runs the Java MIDP 2.0 (or higher) software version, (iii) is GPS capable,
and (v) is certified on the Sprint PCS Network as described in more detail in
the Agreement.

“User-Plane Location Look-Up” means the process whereby the User-Plane Location
Platform, after receiving a request for location information from a User-Plane
Location Handset utilizing a User-Plane Location Application, determines the
approximate location of such User-Plane Location Handset via assisted GPS,
triangulation, time difference of arrival, or cell sector, and returns
corresponding latitude/longitude/accuracy/ time components to the User-Plane
Location Handset.

“User-Plane Location Platform” means the hardware, software and systems that are
part of the Sprint PCS Network to enable a User-Plane Location Look-Up for a
User-Plane Location Handset.

 

  B. The following definitions are deleted:

 

  •  

“Airtime Pricing Matrix”

 

  •  

“Churn”

 

  •  

“Cost of Capital”

 

  •  

“Cost of Service”

 

  •  

“Cost of Service Formula” or “Formula”

 

  •  

“End User Lifetime Value”

 

  •  

“Margin”

 

  •  

“Subscribers”

 

   Sprint PCS / Virgin Mobile USA Confidential Information    3



--------------------------------------------------------------------------------

  C. The definition of “Customized Service Costs” is deleted in its entirety and
replaced with the following:

“Customized Service Costs” means all costs related to the provision and use of a
Customized Service developed for use by VMU, plus a commercially reasonable
margin not to exceed 30%, as mutually agreed upon by the parties. Customized
Service Costs are distinguished from, incremental to and not duplicative of PCS
Service charges described in Schedule 1.0 to this Agreement and Implementation
Costs for which VMU is also liable.

 

  D. The definition of “Implementation Costs” is deleted in its entirety and
replaced with the following:

“Implementation Costs” are all costs incurred by Sprint PCS (internal resources
and third party charges) to launch any service or platform (including any
Customized Service), including analysis, planning, development, implementation,
and testing, plus a commercially reasonable margin as set forth in the
applicable Work Order. No costs will be included as both Implementation Costs
and as PCS Service charges as described in Schedule 1.0 to this Agreement or as
a Customized Service Cost. Implementation Costs may include costs incurred
before the Effective Date of this Agreement.

 

  E. The definition of “MOU” is deleted in its entirety and replaced with the
following:

“MOU” has the meaning assigned to the term in Schedule 1.0.

 

  F. The definition of “PCS Service” is deleted in its entirety and replaced
with the following:

“PCS Service” means the PCS service provided to VMU by Sprint PCS pursuant to
this Agreement. PCS Service does not include Roaming.

 

  G. The definition of “Successor Network” is deleted in its entirety and
replaced with the following:

“Successor Network” means a wireless, mobile voice and data network that Sprint
PCS (together with any of its Affiliates) owns and controls, but does not
include the iDEN network. For purposes of clarification, Successor Network does
not include any third party network that Sprint PCS or its Affiliates may have
access to by virtue of contractual relationship with a third party, through
roaming relationships or otherwise, unless otherwise agreed in writing by such
third party, which “third party networks” include, but are not limited to,
certain wireless broadband networks contemplated as part of the transactions by
and among Sprint, Clearwire, Google, Intel, Time Warner Cable, Comcast and
Bright House Networks announced on or about May 7, 2008 or transactions related
thereto (the “Contemplated Clearwire Networks”). Notwithstanding this exclusion,
if and after such contemplated transactions have received all necessary
regulatory approvals and are fully consummated, Sprint PCS agrees to work to
facilitate a discussion among representatives of VMU and the owner/operator of
such Contemplated Clearwire Networks with respect to whether there exists a
mutually acceptable business relationship between VMU and such owner/operator,
it being understood that Sprint PCS makes no representations whatsoever
regarding the outcome of any such discussions. If, with respect to any such
Contemplated Clearwire Networks, Sprint PCS undertakes activities that would
otherwise trigger the thresholds described in subsection (A) of the

 

   Sprint PCS / Virgin Mobile USA Confidential Information    4



--------------------------------------------------------------------------------

definition of “Migration Start Date” and VMU is not given the opportunity to
migrate its End users to such Contemplated Clearwire Networks consistent with
Section 2.18 (it being understood that there is no express or implied obligation
on Sprint PCS or any other party to provide or negotiate to provide any such
opportunity other than its obligation to work to facilitate a discussion among
representatives of VMU and the owner/operator of such Contemplated Clearwire
Networks as set forth in the immediately preceding sentence), Sprint PCS will
waive VMU’s obligations to exclusively use Sprint PCS’ Mobile Voice and Data
Services as VMU’s wireless service offering to End Users (as described in
Section 2.7.1) solely to the extent necessary for VMU to utilize third party
network services that are the same or substantially similar in functionality to
services then provided over the Contemplated Clearwire Networks.

 

3. Section 2.5.1 (Customized Core Network Services) of the PCS Services
Agreement is deleted in its entirety and replaced as follows:

2.5.1. Customized Core Network Services

(a) If the requested Customized Service is within the then-existing capabilities
of the Core Network, Sprint PCS will provide the Customized Service to VMU. VMU
will pay for its use of the Customized Service pursuant to the applicable costs
negotiated by the parties. VMU will also pay any Customized Service Costs, it
being understood that for any component of the Customized Services that is a PCS
Service priced in Schedule 1.0, Sprint PCS will charge VMU for that component of
the Customized Service at such pricing listed in Schedule 1.0.

(b) If the requested Customized Service is not within the existing capabilities
of the Core Network, then Sprint PCS may elect, in its discretion, to develop
the requested Customized Service for VMU. If Sprint PCS elects to develop the
Customized Service the costs will be borne as follows:

(i) Sprint PCS may initially indicate its desire to use the Customized Service
and share the Implementation Costs. In such event Sprint PCS and VMU will split
the Implementation Costs evenly. Thereafter, VMU’s price for Customized Service
usage will be based on the costs negotiated by the parties and any Customized
Service Costs. Jointly financed Customized Services will be available
simultaneously to both Parties.

(ii) If Sprint PCS declines to indicate a desire to use the Customized Services,
Sprint PCS may use the Customized Service for testing purposes but may not
provide it to Customers. VMU will pay all Implementation Costs related to the
Customized Service. VMU will also pay all Customized Service Costs.

(iii) Sprint PCS may, in its sole discretion, later elect to use a Customized
Service that it initially did not indicate a desire to use. If VMU has paid the
Implementation Costs related to a Customized Service under subsection (ii) above
that Sprint PCS later elects to use, the allocation of Implementation Costs for
such Customized Service will be split evenly as described in subsection
(i) above and Sprint PCS will credit or refund VMU the appropriate amount of
Implementation Costs previously paid by VMU. Thereafter, VMU’s cost for
Customized Service usage will be based on the applicable costs negotiated by the
parties.

(c) VMU may not obtain Core Network Services or Customized Service related to
Core Network Services except from Sprint PCS.

 

   Sprint PCS / Virgin Mobile USA Confidential Information    5



--------------------------------------------------------------------------------

4. Section 2.5.2(a) and Section 2.5.2(b) of the PCS Services Agreement are
deleted in their entirety and replaced as follows:

(a) If the requested Customized Service is within the existing capabilities of
the then existing Network-Connected Elements, Sprint PCS will provide the
Customized Service to VMU. VMU will pay for its use of the Customized Service
pursuant to the applicable costs negotiated by the parties. VMU will also pay
any applicable Customized Service Costs.

(b) If the requested Network-Connected Customized Service is not within the
capabilities of the then-existing Network-Connected Elements, then Sprint PCS
may elect, in its discretion, to develop the requested Customized Service for
VMU. If Sprint PCS elects to develop the Customized Service hereunder, costs
will be as set forth in subsections (i) through (iii) of Section 2.5.1(b).

 

5. Section 2.11 of the PCS Services Agreement is deleted in its entirety and
replaced as follows:

2.11. Sale to Resellers

VMU will not, directly or indirectly (a) solicit, entertain or accept any offer
of any reseller or (b) enter into any agreement or other arrangement, to sell or
otherwise offer a reseller PCS Service, unless otherwise required by applicable
law. PCS Service purchased by a reseller from VMU or its End Users does not
contribute to VMU’s monthly MOU volume tier contained in Section 2.1 of Schedule
1.0 of this Agreement. The prohibitions set forth in this Section 2.11 include
licensing or other similar arrangements whereby the wireless services provided
under this Agreement are marketed and sold under the branding of a Person that
is not VMU or its subsidiaries.

 

6. Section 2.13(a) of the PCS Services Agreement is deleted in its entirety and
replaced as follows:

(a) If Sprint PCS enters into any agreements with any new Sprint PCS Service
Provider Affiliates, Sprint PCS agrees to use commercially reasonable efforts to
obtain the right to provision the PCS Service to VMU in such new service areas,
it being recognized that such Sprint PCS Service Provider Affiliates may require
separate written agreements with VMU.

 

7. Section 2.13(d) of the PCS Services Agreement is amended to delete the
reference to subsection (a).

 

8. Section 2.18.1(b) of the PCS Services Agreement is deleted in its entirety
and replaced as follows:

(b) During the first 90 days following the Migration Start Date the parties will
use commercially reasonable efforts to negotiate a mutually acceptable
arrangement under which Sprint PCS would provide VMU with access to the
Successor Network at levels of functionality that are the same or substantially
similar to the levels of transmission functionality provided by Sprint PCS to
its direct consumer customers over the Successor Network, it being understood
that VMU would remain subject to continued VMU wireless exclusivity to Sprint
PCS as set forth in Section 2.7.1. While the Parties will look to the then
existing wireless service relationship as illustrative of a possible
relationship with respect to such use of such Successor Network (including, but
not limited to, the provisions related to pricing in Schedule 1.0), unless and
until a binding definitive written agreement is entered, there will be no
binding agreement between the parties nor will any discussion or course of
conduct impose any obligation or liability on the Parties with respect to such
arrangement. If, after expiration of such 90 day period, the parties are unable
to reach a definitive written agreement VMU must, within 10 days following
expiration of such 90 day period, elect to either (1) use the Successor Network
as outlined in Section 2.18.1(c) below; or (2) terminate this Agreement as
outlined in Section 2.18.1(d) below. VMU’s failure to make an election within
the designated timeframe as required by this subsection (b) will be deemed to be
an election to use the Successor Network as outlined in Section 2.18.1(c) below.

 

   Sprint PCS / Virgin Mobile USA Confidential Information    6



--------------------------------------------------------------------------------

9. Section 2.18.1(c)(iii) of the PCS Services Agreement is deleted in its
entirety and replaced as follows:

(iii) As of the Migration Start Date, Sprint PCS will determine fixed rates for
all PCS Services then provided to VMU pursuant to the applicable monthly MOU
volume tier contained in Section 2.1 of Schedule 1.0 of this Agreement. During
the Migration Period and thereafter, for use of the Sprint Network VMU will be
charged at rates equal to the lesser of: (A) rates determined under Schedule 1.0
of this Agreement; or (B) fixed rates determined as set forth immediately above.
All use of the Successor Network will be at fixed rates determined as of the
Migration Start Date, as set forth above.

 

10. Section 2.18.1(d)(ii) of the PCS Services Agreement is deleted in its
entirety and replaced as follows:

(ii) As of the Migration Start Date, Sprint PCS will determine fixed rates for
all PCS Services then provided to VMU pursuant to the applicable monthly MOU
volume tier contained in Section 2.1 of Schedule 1.0 of this Agreement. During
the Migration Period and thereafter, for use of the Sprint Network VMU will be
charged at rates equal to the lesser of: (A) rates determined under Schedule 1.0
of this Agreement; or (B) fixed rates determined as set forth immediately above.

 

11. Section 2.18.2 of the PCS Services Agreement is amended to delete the phrase
“derived from cost plus formulae”.

 

12. Section 6.2 (Handset Handling Services) of the PCS Services Agreement is
deleted in its entirety and replaced as follows:

6.2. Handset Handling Services

VMU will be responsible for making its own arrangements to purchase compatible,
Sprint PCS-certified and approved handsets from authorized manufacturers or
handset fulfillment vendors as specified in the Operations Manual. Sprint PCS
may, from time to time, offer to VMU the handset handling and logistics services
set forth in the Operations Manual and VMU, if VMU uses those services, will pay
for those services as negotiated by the Parties under commercially reasonable
terms. Where permitted under contract and commercially reasonable, Sprint PCS
will enable VMU to leverage Sprint PCS’ existing terms with equipment vendors.
VMU will be solely responsible for all handset acquisition, handling and
distribution. VMU will be responsible for making its own arrangements to
purchase accessories from manufacturers selected by VMU and arrange for delivery
of those accessories directly to VMU. Sprint PCS will not provide any handling
or logistics services with respect to accessories unless expressly agreed by the
Parties. Sprint PCS may, in its sole discretion, increase, decrease or
discontinue the handset handling services that it provides to VMU, upon
reasonable prior notice to VMU. Sprint PCS will not be responsible for the
handsets except as otherwise provided in this Agreement. With respect to handset
certification and approval services, Sprint PCS will not arbitrarily or
capriciously discriminate against VMU and any disparate treatment will be based
on Sprint PCS’ reasonable analysis of factors such as: projected volumes of sale
of devices for which certification and approval is sought, prior performance
against similar past projections, anticipated financial impact to Sprint PCS
from sales of devices (and associated services) for which certification and
approval is sought, technical and logistical constraints including capacity
limitations and those Sprint PCS internal efforts that are given priority for
reason of competitive advantage in the wireless industry, market
differentiation, technology migration or replacement of deselected or
malfunctioning devices.

 

   Sprint PCS / Virgin Mobile USA Confidential Information    7



--------------------------------------------------------------------------------

13. Section 6 (Scope of PCS Service; Handset Handling; MIN Administration and
Billing; Representation to End Users) of the PCS Services Agreement is amended
to add the following new subsections 6.7, 6.8 and 6.9:

6.7 Control-Plane LBS

6.7.1 VMU Requirements

Sprint PCS’ obligation to provide Control-Plane LBS is subject to the parties
mutually agreeing to a Work Order. Prior to Sprint PCS providing the
Control-Plane LBS, VMU will be required to:

 

  (a) implement Sprint Data Services under the Agreement;

 

  (b) either develop or purchase from a third party one or more Control-Plane
Location Applications;

 

  (c) have each Control-Plane Location Application certified (as further
described in this Section below and in the Operations Manual) by Sprint PCS
through the Work Order process described in the Operations Manual, at the cost
determined therein;

 

  (d) request implementation, customization or interface development, as
required, for each Control-Plane Location Application through the Work Order
process, at the cost determined therein; and

 

  (e) provide Control-Plane Target Handsets to End Users for which VMU wishes to
provide Control-Plane LBS.

Sprint PCS’ certification of a Control-Plane Location Application only includes
Sprint PCS certifying that the application requests and obtains location
information correctly as part of a Control-Plane Location Look-Up. VMU
acknowledges that Sprint PCS will not certify the usefulness or effectiveness of
a Control-Plane Location Application. Sprint PCS makes no warranties, express or
implied, regarding any Control-Plane Location Application, specifically, all
implied warranties are disclaimed, including any warranties of merchantability,
fitness for a particular purpose, use, or non-infringement. No one is authorized
to make any warranty regarding a Control-Plane Location Application on Sprint
PCS’ behalf. Sprint is not liable to VMU for any damages, including special,
indirect, incidental, exemplary, punitive or consequential damages, including
loss of profits, related to or arising out of a Control-Plane Location
Application or an End User’s use thereof. Further, VMU agrees that it will fully
indemnify and defend Sprint PCS for any claims against Sprint PCS relating to a
Control-Plane Location Application.

6.7.2 Control—Plane LBS

Once VMU has completed the prerequisites set forth in Section 6.7.1 (a) through
(e) above, Sprint PCS will provide Control-Plane LBS described herein and in the
Operations Manual. VMU must sign up End Users to use Control-Plane LBS and
instruct them on how to access a Control-Plane Location Application from a
Control-Plane Requesting Device. When an End User with a Control-Plane
Requesting Device initiates a request for location information for a
Control-Plane Target Handset, a Control-Plane Location Look Up will be
performed, resulting

 

   Sprint PCS / Virgin Mobile USA Confidential Information    8



--------------------------------------------------------------------------------

in location information for the Control-Plane Target Handset being returned to
the Control-Plane Requesting Device. Sprint PCS will charge VMU the rates set
forth in Schedule 1.0 for Control-Plane Location Look-Ups. VMU must comply with
the “Control-Plane LBS BMF Application Requirements” set forth in the Operations
Manual.

6.8 User-Plane LBS

6.8.1 VMU Requirements

Sprint PCS’ obligation to provide User-Plane LBS is subject to the parties
mutually agreeing to a Work Order. Prior to Sprint PCS providing the User-Plane
LBS, VMU will be required to:

 

  (a) implement Sprint Data Services under the Agreement;

 

  (b) either develop or purchase from a third party one or more User-Plane
Location Applications;

 

  (c) have each User-Plane Location Application certified (as further described
in this Section below and in the Operations Manual) by Sprint PCS through the
Work Order process described in the Operations Manual, at the cost determined
therein;

 

  (d) request implementation, customization or interface development, as
required, for each User-Plane Location Application through the Work Order
process, at the cost determined therein; and

 

  (e) provide User-Plane Location Handsets to End Users for which VMU wishes to
provide User-Plane LBS.

Sprint PCS’ certification of a User-Plane Location Application only includes
Sprint PCS certifying that the application requests and obtains location
information correctly as part of a User-Plane Location Look-Up. VMU acknowledges
that Sprint PCS will not certify the usefulness or effectiveness of a User-Plane
Location Application. Sprint PCS makes no warranties, express or implied,
regarding any User-Plane Location Application, specifically, all implied
warranties are disclaimed, including any warranties of merchantability, fitness
for a particular purpose, use, or non-infringement. No one is authorized to make
any warranty regarding a User-Plane Location Application on Sprint PCS’ behalf.
Sprint PCS is not liable to VMU for any damages, including special, indirect,
incidental, exemplary, punitive or consequential damages, including loss of
profits, related to or arising out of a User-Plane Location Application or an
End User’s use thereof. Further, VMU agrees that it will fully indemnify and
defend Sprint PCS for any claims against Sprint PCS relating to a User-Plane
Location Application.

6.8.2 User-Plane LBS

Once VMU has completed the prerequisites set forth in Section 6.8.1 (a) through
(e) above, Sprint PCS will provide the User-Plane LBS described herein and in
the Operations Manual. When an End User with a User-Plane Location Handset
initiates a User-Plane Location Application on their handset, and the User-Plane
Location Application requests location information from Sprint PCS’ User-Plane
Location Platform, the User-Plane Location Platform will perform a User-Plane
Location Look-Up and return the approximate location information to the
User-Plane Location Application. Sprint PCS will charge VMU the rates set forth
in Schedule 1.0 for User-Plane Location Look-Ups. User-Plane LBS will only apply
to User-Plane Location Handset-initiated requests for location information.

 

   Sprint PCS / Virgin Mobile USA Confidential Information    9



--------------------------------------------------------------------------------

6.9 Network Coverage and Availability of Location Data

Notwithstanding anything in this Agreement to the contrary, VMU acknowledges
that the nature of wireless communications is such that coverage and quality of
services, including the generation and delivery of location data, can be
affected by atmospheric, geographic, topographic or other conditions beyond
Sprint PCS’ control and that interruption of services, unavailability of
services due to coverage or capacity limitations, and unavailability of location
data as it relates to this Agreement may occur in the transmission or attempted
transmission of wireless services including, but not limited to, location
services offered by VMU to its End Users. In consideration of the foregoing, VMU
will market any location-based services (including, but not limited to, both
User Plane LBS and Control Plane LBS) solely as a tool that may enhance End
User’s wireless service and will include in its communications to End Users an
appropriate disclosure of the nature of wireless telecommunications services and
the affect it may have on location-based services.

 

14. Section 7.1 (Payment of Charges) of the PCS Services Agreement is deleted in
its entirety and replaced as follows:

7.1 Payment of Charges

VMU is liable and will pay Sprint PCS for all charges associated with the use of
the PCS Service by VMU, including all costs under a Work Order. VMU will pay to
Sprint PCS the charges for the PCS Services listed in and computed as set forth
in Schedule 1.0. Disputed charges are governed by the procedures set forth in
Section 7.6. All charges under this Agreement are stated and are to be paid in
US dollars.

 

15. Section 7.2 (Airtime Pricing; 3G Data Transport Pricing; Transaction-Based
Pricing) of the PCS Services Agreement is deleted in its entirety and replaced
as follows:

7.2 [Intentionally Deleted]

 

16. Section 7.3 (Pricing for Customized Services) of the PCS Services Agreement
is deleted in its entirety and replaced as follows:

7.3 Pricing for Customized Services

VMU will pay for its use of the Customized Service pursuant to the applicable
costs as negotiated by the parties under commercially reasonable terms. VMU will
pay Sprint PCS all of the Customized Service Costs. VMU will pay Sprint PCS for
all or a portion of the Implementation Costs related to Customized Services as
described in Section 2.5. Sprint PCS may invoice VMU periodically for such
charges as they are incurred.

 

17. Section 7.6 (Disputed Charges) of the PCS Services Agreement is deleted in
its entirety and replaced as follows:

7.6. Disputed Charges

VMU may, in good faith, withhold payment of the disputed portion of any invoice
until the dispute is resolved or deemed resolved under this Section 7.6,
provided that VMU must pay the undisputed amount of any invoice. VMU may not
withhold disputed amounts from subsequent amounts that become due. If VMU
disputes its charges under this Agreement, then VMU must provide to Sprint PCS
written notice of the disputed charges by the Due Date and a detailed
explanation of the nature of the dispute within 60 days after the Due Date of
the invoice on which the disputed amount first appears. If VMU fails to dispute
charges within 60 days of the

 

   Sprint PCS / Virgin Mobile USA Confidential Information    10



--------------------------------------------------------------------------------

Due Date, VMU will be deemed to have waived any right to dispute such charges.
Within 30 days of receipt of such explanation from VMU, Sprint PCS will provide
VMU with its good faith determination regarding disputed charges and, if
appropriate, will credit VMU’s account within the 30 day period. If Sprint PCS
determines that all or part of VMU’s disputed charges were not disputed in good
faith or that the basis of such dispute is not valid or is incorrect, Sprint PCS
will provide VMU written notice of such determination and any amounts withheld
by VMU will be due and owing under the terms of this Agreement within 10 days of
receipt of Sprint PCS’ written determination. If VMU disagrees with such
determination by Sprint PCS the matter will be resolved in accordance with the
dispute resolution process described in Section 17 below.

 

18. Section 9.2 (Roaming Services) of the PCS Services Agreement is deleted in
its entirety and replaced as follows:

9.2 Roaming Services

9.2.1. General

Sprint PCS will make Roaming available to VMU in areas in which Sprint PCS has a
Roaming agreement on the terms and conditions contained in that agreement and
the prices set forth in Schedule 1.0. VMU hereby acknowledges and agrees that
Sprint PCS is not responsible for the billing practices, service charges or
availability of Roaming provided by Roaming providers, and that Sprint PCS is
not obligated to provide Roaming in areas in which Sprint PCS has not entered
into Roaming agreements or loses its Roaming agreements. Manual Roaming may be
available dependent on the arrangements established and the level of service
provided by each Roaming provider.

9.2.2. Disputes Concerning Roaming Sprint PCS’ Charges and Other Terms and
Provisions

If a material dispute concerning a Roaming provider’s charges or other terms and
conditions occurs, Sprint PCS will process the dispute with the Roaming provider
in accordance with Sprint PCS’ Roaming agreement. Roaming fraud is VMU’s
responsibility.

9.2.3. Blocking Roaming

Until such time as VMU provides thirty (30) days prior notice of its request
that Sprint cease blocking Roaming for all its End Users, Sprint shall remove
all Roaming switches from the list of switches permitted to complete calls for
VMU’s End Users. As a result of circumstances outside of Sprint’s control,
however, a Roaming switch may at times complete a Roaming call for an End
User(s). In such case, VMU will be liable for Roaming charges at the rates set
forth in Schedule 1.0. Sprint may also request that VMU use commercially
reasonable efforts to block Roaming on its Integrated Service Control Point
(ISCP).

 

19. Section 9.5 (Sprint PCS’ Reports to VMU) of the PCS Services Agreement is
deleted in its entirety and replaced as follows:

9.5 Sprint PCS’ Reports to VMU

Sprint PCS will provide to VMU the reports specified in the Operations Manual.

 

   Sprint PCS / Virgin Mobile USA Confidential Information    11



--------------------------------------------------------------------------------

20. Section 10.2 (Procedure) of the PCS Services Agreement is deleted in its
entirety and replaced as follows:

10.2. Procedure

Audits under Section 10.1 will be conducted as follows: (a) the audited Party
may require the auditing Party’s employees or agents to conduct the audit on the
premises of the audited Party, (b) the audited Party may have an employee or
representative present at all times during the audit, (c) the auditing Party
will not have direct access to the audited Party’s computer database without the
consent of the audited Party, and (d) the auditing Party may review only those
specific records of the audited Party directly related to the obligations of the
audited Party under this Agreement. Any representative or agent of a Party that
participates in the audit may be required to execute and deliver a
non-disclosure agreement in favor of the Party being audited. The audited Party
will cooperate in good faith with the auditing Party. The auditing Party will
pay all costs incurred by either Party in connection with those audits,
including a reasonable charge for the services of any employee of the audited
Party directly involved in the audit. The audited Party may have the results of
any audit reviewed by the audited Party’s internal auditing staff or by the
audited Party’s independent accountants who then audit the financial statements
of the audited Party (“Independent Auditors”). The audited Party will bear all
costs of an internal or Independent Auditors’ review. Following an audit, the
audited Party must use its commercially reasonable efforts to correct promptly
any deficiencies related to performance uncovered by an audit.

 

21. Section 10.3 (Cost of Services Formulas) of the PCS Services Agreement is
deleted in its entirety and replaced as follows:

10.3. [Intentionally Deleted]

 

22. Section 14 (Indemnification) of the PCS Services Agreement is amended to add
the following new subsection 14.4:

14.4 VMU’s Location Based Service Indemnification

VMU agrees to defend, indemnify and hold Sprint PCS, the Sprint PCS Service
Provider Affiliates, the Sprint PCS Affiliates, and their respective officers,
directors, employees, agents, assignees and successors harmless against any
loss, damage, expense, or cost, including reasonable attorneys’ fees arising out
of any claim, demand, proceeding, or lawsuit by a third party (including, but
not limited to, End User complaints) relating to or arising out of any
location-based services VMU provides to End Users unless caused or alleged to
have been caused by a fault or error attributable to Sprint PCS’ Control-Plane
Location Platform or User-Plane Location Platform, or related to the
performance, or lack thereof, of any Sprint PCS obligation.

 

23. Section 15.3.2(iii) of the PCS Services Agreement is deleted in its entirety
and replaced as follows:

(iii) During the applicable Transition Period, the price protection clause set
forth in Schedule 1.0 will no longer apply.

 

24. Section 17(a) of the PCS Services Agreement is deleted in its entirety and
replaced as follows:

(a) Upon written request of either Party (the “Resolution Request”), the Dispute
shall be submitted for resolution to a dispute resolution team which shall be
comprised of two representatives from each Party (the “Integrated Action Team”).
The Integrated Action Team shall meet as often as necessary to gather and
furnish to each Party all information with respect

 

   Sprint PCS / Virgin Mobile USA Confidential Information    12



--------------------------------------------------------------------------------

to the matter in issue, which is appropriate and germane for its resolution. The
Integrated Action Team shall discuss the Dispute and negotiate in good faith in
an effort to resolve the Dispute without the necessity of further action
relating thereto. During the course of such negotiation, all reasonable requests
made by one Party to the other for non-privileged information reasonably related
to this Agreement and the Dispute will be honored in order that such Party may
be fully advised of the other’s position. The specific format for such
discussions will be left to the discretion of the Integrated Action Team, but
may include the preparation of agreed upon statements of fact or written
statements of position furnished by each Party to the other.

 

25. Schedule 1.0, Schedule 1.1, Schedule 1.2, Exhibit A, Exhibit B, Exhibit C
and Exhibit D of the PCS Services Agreement are deleted in their entirety and
replaced with Schedule 1.0 and Exhibit A attached to this Amendment.

 

26. Schedule 2.2 (Sprint PCS Web Services) is amended to delete “Location
Services” and its description.

 

27. Schedule 8.0 of the PCS Services Agreement is deleted in its entirety.

 

28. Except as specifically provided above, the PCS Services Agreement remains in
effect in accordance with its terms.

 

   Sprint PCS / Virgin Mobile USA Confidential Information    13



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties have executed this Amendment as of the dates
indicated below.

 

SPRINT SPECTRUM L.P.    

VIRGIN MOBILE USA, L.P. (formerly Virgin Mobile

USA, LLC)

By:   /s/ Bill Esrey, Jr.     By:   /s/ Daniel H. Schulman Name:   Bill Esrey,
Jr.     Name:   Daniel H. Schulman Title:   V.P. Customer Management-Wholesale  
  Title:   Chief Executive Officer Date:         Date:    

 

   Sprint PCS / Virgin Mobile USA Confidential Information    14



--------------------------------------------------------------------------------

Schedule 1.0

PCS Service Pricing

***